Champlin, J.
Defendants John and Eugene Wallace demurred to the bill of complaint filed by complainant in the court below to compel them to assign to complainant a certain mortgage called the Hughes mortgage, or in default pay him the amount of the mortgage, and to have the assignment to defendant Leonard of the same mortgage declared void, and to compel defendant Wallace to reconvey to complainant the interest in a certain twenty-nine acres of land which had been deeded by complainant to Franklin Scougale. The bill is quite lengthy, and sets forth in considerable detail the pleadings and proceedings of another suit between Storrs and his father as complainants, and Franklin Scougale and defendant John Wallace, which was determined in this Court, and is reported in 48 Mich. 387. It is unnecessary to set forth the statements of the bill in this case. The relief prayed for is founded upon charges of fraudulent acts and conduct of the defendants connected with the transactions litigated in the former suit, and, so far as defendants are concerned, of acts which occurred after the decree in the court below, pronounced in the former suit, had been appealed to this Court, and while it was still pending here. The demurrer is for want of equity and multifariousness, and was overruled by the court below. We think the bill states a case for equitable relief, and we cannot see that the defendants will be particularly injured by the multifariousness complained of, as all costs in the case are within the control of the court, and can be adjusted upon the final decree.
We think the order appealed from should be affirmed, with costs, and the record remitted to the court below for further proceedings.
The other Justices concurred.